1
2
3
4
                                                                    O
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WILLIAM HARRINGTON,                   Case No. 2:17-cv-05245-PA (KES)
12                 Petitioner,
13            v.                               ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
14   KATHLEEN ALLISON, Director,                STATES MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
18   other records on file herein, and the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 54). No objections to the Report and
20   Recommendation were filed, and the deadline for filing such objections has passed.
21   The Court accepts the report, findings, and recommendations of the Magistrate
22   Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition with prejudice.
25
26   DATED: January 15, 2020               ____________________________________
27                                         Percy Anderson
                                           UNITED STATES DISTRICT JUDGE
28
